1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MEDICINOVA, INC., a Delaware                       Case No.: 14-CV-2513 JLS (KSC)
     Corporation,
12
                                       Plaintiff,       ORDER ON CLAIM
13                                                      CONSTRUCTION AND DENYING
     v.                                                 PLAINTIFF’S MOTION TO STRIKE
14
     GENZYME CORPORATION, a
15                                                      (ECF Nos. 123, 126, 130)
     Massachusetts Corporation,
16                                   Defendant.
17
18         Presently before the Court are Plaintiff MediciNova, Inc.’s (“Pl.’s Br.,” ECF No.
19   126) and Defendant Genzyme Corporation’s (“Def.’s Br.,” ECF No. 123) Opening Claim
20   Construction Briefs, as well as each Party’s response to the other’s Opening Claim
21   Construction Brief (“Def.’s Resp.,” ECF No. 134; “Pl.’s Resp.,” ECF No. 135). The Parties
22   dispute the construction of a single term—“a stock of recombinant adeno-associated
23   virus”—claimed by U.S. Patent No. 6,376,237 (the “’237 patent”). Also before the Court
24   is Plaintiff’s Motion to Strike Portion’s of Genzyme Corporation’s Opening Claim
25   Construction Brief (“Mot. to Strike,” ECF No. 130), as well as Defendant’s Opposition
26   (“Opp’n,” ECF No. 132).
27         The Court heard oral argument, including tutorials from the Parties’ respective
28   experts, on June 18, 2019. See ECF No. 144. Having carefully considered the Parties’

                                                    1
                                                                               14-CV-2513 JLS (KSC)
1    arguments, the evidence, and the law, the Court DENIES the Motion to Strike and
2    ADOPTS Genzyme’s proposed construction.
3                                             BACKGROUND
4    I.     Factual Background
5           A.     The ’237 Patent
6           Through gene therapy, physicians aim “to treat disease by infecting a patient’s body
7    with genetic material designed to produce therapeutic material that treats the disease.”
8    Declaration of M. Curt Lambert in Support of Def.’s Br. (“Lambert Decl.”) Ex. K at 504.1
9    There are various ways to introduce this therapeutic genetic material, sometimes referred
10   to as a “heterologous gene,” see Lambert Decl. Ex. A (“’237 patent”) at 9:3–20, into a
11   patient’s body, one of which involves the use of recombinant viruses. ’237 patent at
12   2:1–7. A recombinant virus is “a virus that has been genetically altered, e.g., by the
13   addition or insertion of a heterologous nucleic acid construct into the particle.” ’237 patent
14   at 8:12–14.
15          One means of viral-mediated gene delivery is the use of adeno-associated virus
16   (“AAV”) vectors. ’237 patent at 2:7–9, 15–16. There are various benefits to using AAV
17   as compared to other viruses. ’237 patent at 2:17–18. For example, AAV can “infect a
18   wide range of host cells, including non-dividing cells,” can “infect cells from different
19   species,” “has not been associated with any human or animal disease[,] and does not appear
20   to alter the biological properties of the host cell upon integration.” ’237 patent at 2:18–23.
21   Further, AAV is “stable at a wide range of physical and chemical conditions.” ’237 patent
22   at 2:26–27.
23          AAV contains a single-stranded deoxyribonucleic acid (“DNA”) molecule. ’237
24   patent at 2:28–29. The AAV genome comprises an internal, non-repeating genome that is
25   flanked on either end by inverted terminal repeats (“ITRs”). ’237 patent at 2:29–31. The
26
27
     1
28    In citing to Defendant’s supporting materials, except for deposition transcripts, the Court cites to the
     consecutive pagination provided by Defendant and stamped at the bottom of each page.

                                                        2
                                                                                         14-CV-2513 JLS (KSC)
1    non-repeating genome is itself comprised of AAV replication (“rep”) and capsid (“cap”)
2    genes, which code for viral proteins allowing the virus to replicate and package,
3    respectively, its viral genome into a virion. ’237 patent at 2:36–40. AAV may be
4    engineered to deliver a therapeutic heterologous gene by deleting the internal, non-
5    repeating portion of the AAV genome, i.e., the rep and cap genes, and inserting the
6    heterologous gene between the two ITRs. ’237 patent at 2:59–62. This is referred to as an
7    AAV vector. See ’237 patent at 6:64–7:10.
8          To produce an infectious recombinant AAV (or “rAAV”) containing the
9    heterologous gene, the AAV vector and two other components must be introduced to a
10   suitable host cell. See ’237 patent at 3:1–10. One of these additional components is a
11   vector, called the “AAV helper construct,” see ’237 patent at 7:22–40, that contains the
12   AAV rep and cap genes that were replaced in the AAV vector with the heterologous gene.
13   See ’237 patent at 3:3–7. The other necessary component is a vector containing accessory
14   function genes. See ’237 patent at 3:7–10. Accessory functions are “non-AAV derived
15   viral and/or cellular functions upon which AAV is dependent for its replication,” ’237
16   patent at 7:41–43, and the vector containing those accessory function genes is an
17   “accessory function vector.” ’237 patent at 8:1–3.
18         Once these three vectors have been introduced to the host cell, the heterologous gene
19   is replicated and packaged into a recombinant virion. ’237 patent at 3:11–13. The rAAV
20   virions can then be used to treat a patient by infecting the patient’s cells. ’237 patent at
21   3:13–14. The heterologous gene enters and is expressed by the patient’s cells but, because
22   the patient’s cells lack the AAV rep and cap genes and helper virus accessory function
23   genes necessary for the rAAV to replicate and package its genome, the rAAV do not further
24   replicate within the patient’s cells. ’237 patent at 3:15–19. The absence of AAV rep and
25   cap genes in the patient’s cells also means that the patient’s cells will not produce unwanted
26   wild-type or pseudo-wild-type AAV. ’237 patent at 3:19–21.
27         Current methods of producing rAAV as of the ’237 patent’s filing, however,
28   presented significant problems, including that the current methods produced too few rAAV

                                                   3
                                                                                14-CV-2513 JLS (KSC)
1    to be therapeutically useful and resulted in the production of replication-competent pseudo-
2    wild-type AAV. See ’237 patent at 3:22–29. Although many attempts had been made to
3    address the formation of pseudo-wild-type AAV, none succeeded. See ’237 patent at 3:36–
4    37. Indeed, the stocks resulting from U.S. Patent No. 5,753, 500 (the “’500 patent”), filed
5    on April 3, 1995 by Thomas E. Shenk et al., yielded between 0.01 and 10% wild-type
6    AAV, a level of contamination that would be unacceptable for human trials. See ’237
7    patent at 3:38–47.
8          The invention claimed by the ’237 patent was intended to correct these deficiencies
9    by “provid[ing] AAV helper functions for rAAV production that do not result in the
10   formation of pseudo-wild-type AAV” and “that allow high efficiency production of
11   rAAV.” See ’237 patent at 3:48–56. “The rAAV virions produced using the present
12   invention may be used to introduce genetic material into animals, including humans, or
13   isolated animal cells for a variety of research and therapeutic uses.” ’237 patent at 4:42–
14   45. “For example, rAAV virions produced using the methods of the present invention may
15   be used to express a protein in animals to gather preclinical data or to screen for potential
16   drug candidates.” ’237 patent at 4:45–48. “Alternatively, the rAAV virions may be used
17   to transfer genetic material into a human to cure a genetic defect or to effect a desired
18   treatment.” ’237 patent at 4:48–51.
19         Dr. Peter Colosi filed Application No. 09/450,083 on November 29, 1999, which
20   issued as the ’237 patent on April 23, 2002. See generally Lambert Decl. Ex. A. The ’237
21   patent was itself a continuation of Application No. 09/143,270, filed on August 28, 1998,
22   and issued as U.S. Patent No. 6,001,650 (the “’650 patent”), itself a continuation of
23   Application No. 09/107,708, filed on June 30, 1998, and issued as U.S. Patent No.
24   6,027,931 (the “’931 patent”), which was a continuation of Application No. 08/688,648,
25   filed on July 29, 1996, and subsequently abandoned, which was a continuation of
26   Application No. 08/510,790, filed on August 3, 1995, and issued as U.S. Patent No.
27   5,622,856. See ’237 patent at 1:1–13.
28   ///

                                                   4
                                                                                14-CV-2513 JLS (KSC)
1          The ’237 patent, titled “High-Efficiency Wild-Type-Free AAV Helper Functions,”
2    contains 17 claims, four of which are independent. See generally id. Each of the 17 claims
3    begins with the phrase “[a] stock of recombinant adeno-associated virus.” See generally
4    id. at 23:10–24:65.
5          B.     The Assignment Agreement
6          In 2005, Defendant entered into a written Assignment Agreement with Avigen, Inc.
7    (“Avigen”). First Am. Compl. (“FAC,” ECF No. 13) ¶ 6. Under this Agreement,
8    Defendant “acquired from Avigen certain gene therapy intellectual property and gene
9    therapy research and developmental programs. Avigen, in turn, received consideration up
10   front and was eligible for specified milestone payments should certain events and/or
11   conditions be met in the future.” Id. ¶ 7.
12         The technology acquired by Defendant included the ’237 patent. Id. ¶ 13. Defendant
13   owes a milestone payment to Plaintiff under the Assignment Agreement “when the first
14   patient is dosed or treated in a Phase I clinical study with a product that is covered by a
15   claim of one of the Gene Therapy Patents issued in certain major markets” such as the
16   United States. Id. ¶ 10.
17         In 2009, Avigen merged with Plaintiff and Plaintiff assumed all rights under the
18   Assignment Agreement, including rights to milestone payments. Id. ¶ 11. In March 2014,
19   Defendant informed Plaintiff that Defendant was “currently conducting a Phase 1 clinical
20   trial of a gene therapy product for age-related macular degeneration named AAV-sFLT.
21   [Defendant] explained that all patients in the clinical trial had already been dosed with
22   AAV-sFLT.” Id. ¶ 12.
23         Plaintiff alleges that Defendant owes it the $1,000,000 milestone payment because
24   AAV-sFLT is covered by the Agreement. Id. ¶ 16. As a result, Plaintiff alleges Defendant
25   breached the Assignment Agreement by not paying Plaintiff. Id. ¶ 22. Defendant, on the
26   other hand, contends that AAV-sFLT is not covered by the ’237 patent and, consequently,
27   no milestone payment is owed. See, e.g., Def.’s Br. at 2 n.1.
28   ///

                                                  5
                                                                              14-CV-2513 JLS (KSC)
1    II.   Procedural History
2          On October 21, 2014, Plaintiff filed a Complaint against Defendant alleging two
3    causes of action for breach of contract and breach of covenant of good faith and fair
4    dealing. See generally ECF No. 1 (“Compl.”). Although nominally a breach of contract
5    action, Plaintiff conceded in its Complaint that its “right to relief depends on resolution of
6    a substantial question of federal patent law.” Id. ¶ 1.
7          Defendant moved to dismiss, see generally ECF No. 3, a request that the Honorable
8    M. James Lorenz granted with leave to amend. See generally ECF No. 9. Plaintiff filed
9    the operative amended complaint on September 4, 2015. See generally ECF No. 13. After
10   Defendant filed its answer on September 28, 2015, see generally ECF No. 17, the Parties
11   engaged in an Early Neutral Evaluation conference, see ECF No. 23, and proceeded to
12   discovery. See, e.g., ECF Nos. 25, 35.
13         On August 9, 2017, the case was reassigned to this Court. See generally ECF No.
14   55. On November 20, 2017, Defendant moved for summary judgment as to both of
15   Plaintiff’s causes of action. See generally ECF Nos. 70, 96. Because Defendant sought
16   claim construction of the patent term “a stock of recombinant adeno-associated virus” as
17   part of its motion for summary judgment, the Court set a status conference for April 19,
18   2018, to discuss the necessity of a claim construction hearing. See generally ECF No. 89.
19   Following the hearing, the Court ordered the Parties to file a joint claim construction chart,
20   see ECF No. 90, which they filed on May 3, 2018. See generally ECF No. 93.
21         In their initial joint claim construction chart, Plaintiff proposed that the disputed term
22   “has a plain and ordinary meaning to one of ordinary skill in the art and no construction is
23   necessary.” Id. at 1. Defendant, on the other hand, proposed either that the disputed term
24   (1) “exclude[] recombinant adeno-associated virus made using accessory functions derived
25   from the herpes simplex type-1 (HSV-1) virus,” or (2) mean “[a] stock of recombinant
26   adeno-associated virus virions,” to which the ’237 patent’s express definitions for a
27   “recombinant AAV virion” and “accessory functions” would apply. See id. at 1–3.
28   ///

                                                    6
                                                                                  14-CV-2513 JLS (KSC)
1           On June 6, 2018, the Court requested additional briefing from Plaintiff concerning
2    Defendant’s argument that “[p]rior art cited in the patent demonstrates that the invention
3    is directed to rAAV virions,” see ECF No. 97 (citing ECF No. 96 at 23), in response to
4    which Plaintiff filed a supplemental brief. See generally ECF No. 100. On June 11, 2018,
5    the Court invited the Parties to provide a tutorial or preliminary statement concerning the
6    ’237 patent and underlying technical issues. See generally ECF No. 98.
7           The Court held a hearing on Defendant’s motion for summary judgment and the
8    related claim construction issue on August 6, 2018. See generally ECF No. 111. At the
9    end of the hearing, after months of briefing and hours of oral argument, see generally ECF
10   Nos. 70, 86, 87, 93, 100, 113, Plaintiff’s counsel contended that it had “not fully briefed
11   claim construction” and requested “the opportunity to have additional briefing on this
12   subject.” ECF No. 113 (“Aug. 6, 2018 Tr.”) at 91:14–25.
13          Consequently, the Court found that “it d[id] not have adequate information to engage
14   in a sufficient claim construction analysis,” denying without prejudice Defendant’s motion
15   for summary judgment, see ECF No. 112 at 1, and setting a second claim construction
16   hearing. See ECF No. 115.
17                                          MOTION TO STRIKE
18          As a preliminary matter, Plaintiff requests that the Court strike Exhibits L, M, N, P,
19   and Q to Defendant’s Brief and those portions of Defendant’s Brief relying on those
20   exhibits, specifically page 13, line 9 through page 14, line 28, 2 for failure “to include [those
21   ///
22   ///
23
24
     2
25      Alternatively, Plaintiff requested that the Court grant it an additional five “pages to respond to
     Genzyme’s improperly included evidence, and argument relating thereto, in MediciNova’s Responsive
26   Claim Construction Brief.” Not. at 1. Plaintiff filed an ex parte motion to shorten the time for the Court
     to hear its Motion to Strike. See generally ECF No. 131. The Court denied Plaintiff’s request and ordered
27   it to file its responsive brief “in accordance with the provisions of Patent Local Rule 4.4(c) and Civil Local
28   Rule 7.1(h).” ECF No. 133 at 1–2. Accordingly, Plaintiff’s alternative request for additional pages was
     DENIED.

                                                           7
                                                                                             14-CV-2513 JLS (KSC)
1    exhibits] in the parties’ Joint Claim Construction Chart (ECF No. 117), as required by the
2    Patent Local Rule 4.2([b]).” 3 See ECF No. 130 (“Not.”) at 1.
3           Plaintiff’s Motion to Strike is brought pursuant to Federal Rule of Civil Procedure
4    37 and Patent Local Rule 4.2(b). Pursuant to Patent Local Rule 4.2(b),
5                   Each party’s proposed construction of each disputed claim term,
                    phrase, or clause, must identify all references from the
6
                    specification or prosecution history that support that
7                   construction, and identify any extrinsic evidence known to the
                    party on which it intends to rely either to support its proposed
8
                    construction of the claim or to oppose any party’s proposed
9                   construction of the claim, including, but not limited to, as
                    permitted by law, dictionary definitions, citations to learned
10
                    treatises and prior art, and testimony of percipient and expert
11                  witnesses.
12
            Although Plaintiff does not specify whether its Motion to Strike is brought pursuant
13
     to Federal Rule of Civil Procedure 37(b) or (c), the Court concludes that Rule 37(b) is the
14
     proper provision. See Pulse Eng’g, Inc. v. Mascon, Inc., No. 08CV0595JM(AJB), 2009
15
     WL 250058, at *2 (S.D. Cal. Feb. 3, 2009) (“The relevant local patent rules here are
16
     ‘essentially a series of case management orders.’”) (citing Integrated Circuit Sys. v. Realtek
17
     Semiconductor Co., 308 F. Supp. 2d 1106, 1107 (N.D. Cal. 2004)). Rule 37(b) gives courts
18
     the power to impose sanctions on parties who do not comply with their orders, including
19
     “prohibiting the disobedient party . . . from introducing designated matters in evidence.”
20
     Fed. R. Civ. P. 37(b)(2)(A)(ii). Unless a proposed sanction implicates dismissal of an
21
     action, the court need not identify “willfulness, fault, or bad faith,” even if the sanction is
22
     severe. Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001).
23
     A district court has wide discretion in determining the appropriateness of issuing sanctions.
24
     Id.; Navellier v. Slettenm, 262 F.3d 923, 947 (9th Cir. 2001). Exclusion of evidence is
25
     “particularly appropriate ‘where the undisclosed information is significant and the party
26
27
     3
28    Although Plaintiff cites to Patent Local Rule 4.2(a), the language it cites comes from Patent Local Rule
     4.2(b).

                                                        8
                                                                                         14-CV-2513 JLS (KSC)
1    failing to make the timely disclosure lacked diligence.’” Pulse Eng’g, Inc., 2009 WL
2    250058, at *2 (quoting MGM Well Serv., Inc. v. Mega Lift Sys., LLC, No. H-05-1634, 2007
3    WL 433283, at *2 (S.D. Tex. Jan. 24, 2007)).
4              Plaintiff claims that striking Defendant’s Exhibits L, M, N, P, and Q and those
5    portions of its Defendant’s Brief relying on those exhibits is merited because Plaintiff “was
6    prejudiced because it was not able to address [Defendant’s new] exhibits and novel
7    arguments in its Opening Claim Construction Brief (which is 25 pages, significantly longer
8    than the 10 page Responsive Claim Construction Brief).” Mot. to Strike at 8. Defendant
9    counters that the purportedly “new” exhibits “are all part of the prosecution history of the
10   ’237 patent, which Genzyme produced to MediciNova nearly two years ago,” Opp’n at 5,
11   and which Defendant listed in the Joint Claim Construction Chart. See id. at 6–10. Further,
12   Defendant contends that it has not raised any “‘new’ arguments and legal theories” because
13   its “position is straightforward and has been asserted . . . for two years.” Id. at 5. Indeed,
14   “MediciNova has had the benefit of possessing Genzyme’s claim construction positions
15   and evidence for a long time,” which “starkly contrasts the position that Genzyme is in:
16   MediciNova finally, after being reprimanded and forced by the Court, has engaged in claim
17   construction, and thus Genzyme only recently received MediciNova’s claim construction
18   positions.” Id. at 10–11.
19             The Court concludes that Plaintiff has not met its burden of showing that exclusion
20   is warranted here. Not only did Plaintiff itself cite in its Brief to materials not listed in the
21   Parties’ Joint Claim Construction Chart, see Opp’n at 10 n.3; see also Declaration of M.
22   Curt Lambert in Support of Opposition (ECF No. 138-1) ¶ 2, but Defendant did list
23   prosecution history of the ’237 patent in the Joint Claim Construction Chart. See ECF No.
24   117 at 8–9. 4 Further, the May 1, 2001 Amendment—listed by both Parties in the Joint
25   Claim Construction Chart, see id. at 6 (Plaintiff), 8–9 (Defendant), was made in response
26   to Defendant’s Exhibits L, M, and N, see Opp’n at 7, and Plaintiff itself listed Exhibit P in
27
28   4
         Citations to ECF No. 117 refer to the CM/ECF pagination electronically stamped at the top of each page.

                                                           9
                                                                                           14-CV-2513 JLS (KSC)
1    its Joint Claim Construction Chart. See ECF No. 117 at 6. In any event, Plaintiff has had
2    the 239-page prosecution history of the ’237 patent since February 6, 2017. Lambert Strike
3    Decl. ¶ 3. Over two years later, nothing contained therein should be “new” to Plaintiff,
4    particularly over four years into this litigation and on the second round of claim
5    construction briefing.
6           Accordingly, the Court DENIES Plaintiff’s Motion to Strike. See, e.g., Pulse Eng’g,
7    Inc., 2009 WL 250058, at *3 (“[The defendant]’s disorderly revelation of supporting
8    extrinsic evidence would seem to have little, if any, effect on [the plaintiff]’s ability to
9    present its own interpretations of various patent terms. The court finds [the plaintiff]
10   neither faces nor has faced any prejudice as a result of the reference disclosures.”).
11                                   CLAIM CONSTRUCTION
12   I.     Legal Standard
13          Claim construction is a matter of law for determination by the court. Markman v.
14   Westview Instruments, Inc., 517 U.S. 370, 388 (1996) (“[J]udges, not juries, are the better
15   suited to find the acquired meaning of patent terms.”).
16          Words of a claim are “generally given their ordinary and customary meaning.”
17   Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). “[T]he
18   ordinary and customary meaning of a claim term is the meaning that the term would have
19   to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the
20   effective filing date of the patent application.” Phillips v. AWH Corp., 415 F.3d 1303,
21   1313 (Fed. Cir. 2005) (en banc). Because the inquiry into the meaning of claim terms is
22   an objective one, “a court looks to those sources available to the public that show what a
23   person of skill in the art would have understood disputed claim language to mean.”
24   Innova/Pure Water, Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d 1111, 1116 (Fed.
25   Cir. 2004). “Those sources include the words of the claims themselves, the remainder of
26   the specification, the prosecution history, and extrinsic evidence concerning relevant
27   ///
28   ///

                                                     10
                                                                                    14-CV-2513 JLS (KSC)
1    scientific principles, the meaning of technical terms, and the state of the art.” 5 Id. (citing
2    Vitronics, 90 F.3d at 1582–83).
3           Claim construction begins with an analysis of the words of the claims themselves.
4    See Scanner Techs. Corp. v. ICOS Vision Sys. Corp., 365 F.3d 1299, 1303 (Fed. Cir. 2004)
5    (holding that claim construction “begins and ends” with a claim’s actual words). “In some
6    cases, the ordinary meaning of claim language as understood by a person of skill in the art
7    may be readily apparent even to lay judges, and claim construction in such cases involves
8    little more than the application of the widely accepted meaning of commonly understood
9    words.” Phillips, 415 F.3d at 1314. The meaning of a claim term as understood by
10   ordinarily skilled artisans, however, often is not immediately apparent. Id. In those
11   situations, the court looks to “sources available to the public that show what a person of
12   skill in the art would have understood disputed claim language to mean.” Id. Or, when a
13   patentee “chooses to be his own lexicographer and use terms in a manner other than their
14   ordinary meaning,” the court can use the patentee’s meaning “as long as the special
15   definition of the term is clearly stated in the patent specification or file history.” Vitronics,
16   90 F.3d at 1582.
17          In examining the claims themselves, “the context in which a term is used can be
18   highly instructive.” Phillips, 415 F.3d at 1314. Moreover, “[o]ther claims of the patent in
19   question, both asserted and unasserted can . . . be valuable sources of enlightenment as to
20   the meaning of a claim term.” Id. (citing Vitronics, 90 F.3d at 1582). “Because claim
21   terms are normally used consistently throughout the patent, the usage of a term in one claim
22   can often illuminate the meaning of the same term in other claims.” Id. Conversely, under
23   the doctrine of claim differentiation, “‘different words or phrases used in separate claims
24   are presumed to indicate that the claims have different meanings and scope.’” Andersen
25   ///
26
27
     5
28    The first three sources are considered “intrinsic evidence” of claim meaning, see generally Phillips, 415
     F.3d at 1314–17, and are emphasized over “extrinsic evidence.” See id. at 1317.

                                                        11
                                                                                          14-CV-2513 JLS (KSC)
1    Corp. v. Fiber Composites, LLC, 474 F.3d 1361, 1369 (Fed. Cir. 2007) (quoting Karlin
2    Tech., Inc. v. Surgical Dynamics, Inc., 177 F.3d 968, 971–72 (Fed. Cir. 1999)).
3          “Importantly, the person of ordinary skill in the art is deemed to read the claim term
4    not only in the context of the particular claim in which the disputed term appears, but in
5    the context of the entire patent, including the specification.” Phillips, 415 F.3d at 1313.
6    “The specification acts as a dictionary when it expressly defines terms used in the claims
7    or when it defines them by implication.” Vitronics, 90 F.3d at 1582. “In addition to
8    providing contemporaneous technological context for defining claim terms, the patent
9    applicant may also define a claim term in the specification ‘in a manner inconsistent with
10   its ordinary meaning.’” Metabolite Labs., Inc. v. Lab. Corp. of Am., 370 F.3d 1354, 1360
11   (Fed. Cir. 2004). “Usually, [the specification] is dispositive; it is the single best guide to
12   the meaning of a disputed term.” Vitronics, 90 F.3d at 1582; accord Phillips, 415 F.3d at
13   1317 (“It is . . . entirely appropriate for a court, when conducting claim construction, to
14   rely heavily on the written description for guidance as to the meaning of the claims.”).
15         Patent claims should ordinarily be construed to encompass the preferred
16   embodiments described in the specification, for “[a] claim construction that excludes a
17   preferred embodiment . . . ‘is rarely, if ever, correct.’” SanDisk Corp. v. Memorex Prods.,
18   Inc., 415 F.3d 1278, 1285 (Fed. Cir. 2005) (quoting Vitronics, 90 F.3d at 1583). However,
19   a court should not import limitations from the specification into the claims, Phillips, 415
20   F.3d at 1323 (“[A]lthough the specification often describes very specific embodiments of
21   the invention, we have repeatedly warned against confining the claims to those
22   embodiments.”), absent a specific reference in the claims themselves, Reinshaw PLC v.
23   Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998) (“[A] party wishing to
24   use statements in the written description to confine or otherwise affect a patent’s scope
25   must, at the very least, point to a term or terms in the claim with which to draw in those
26   statements.”).
27         The patent’s prosecution history, if in evidence, may also shed light on claim
28   construction. Vitronics, 90 F.3d at 1582. “This history contains the complete record of all

                                                   12
                                                                                14-CV-2513 JLS (KSC)
1    proceedings before the Patent and Trademark Office [(“PTO”)], including any express
2    representations made by the applicant regarding scope of the claims.” Id. “Like the
3    specification, the prosecution history provides evidence of how the PTO and the inventor
4    understood the patent.” Phillips, 415 F.3d at 1317. Although the prosecution history
5    “often lacks the clarity of the specification,” it is nevertheless useful to show “how the
6    inventor understood the invention and whether the inventor limited the invention in the
7    course of prosecution, making the claim scope narrower than it would otherwise be.” Id.
8          “In most situations, an analysis of the intrinsic evidence alone will resolve any
9    ambiguity in a disputed claim term. In such circumstances, it is improper to rely on
10   extrinsic evidence.” Vitronics, 90 F.3d at 1583. Thus, expert testimony on the proper
11   construction of disputed claim terms “may only be relied upon if the patent documents,
12   taken as a whole, are insufficient to enable the court to construe disputed claim terms.” Id.
13   at 1585.
14         However, Vitronics does not state a rule of admissibility, nor does it “prohibit courts
15   from examining extrinsic evidence, even where the patent document is itself clear.” Pitney
16   Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1308 (Fed. Cir. 1999). As the Federal
17   Circuit has made clear:
18                [B]ecause extrinsic evidence can help educate the court
                  regarding the field of the invention and can help the court
19
                  determine what a person of ordinary skill in the art would
20                understand claim terms to mean, it is permissible for the district
                  court in its sound discretion to admit and use such evidence.
21
22   Phillips, 415 F.3d at 1319; accord Key Pharms. v. Hercon Labs. Corp., 161 F.3d 709, 716
23   (Fed. Cir. 1998) (“[T]rial courts generally can hear expert testimony for background and
24   education on the technology implicated by the presented claim construction issues, and
25   trial courts have broad discretion in this regard.”). The court is not “barred from
26   considering any particular sources or required to analyze sources in any specific sequence,
27   as long as those sources are not used to contradict claim meaning that is unambiguous in
28   light of the intrinsic evidence.” Phillips, 415 F.3d at 1324; see also Biagro W. Sales, Inc.

                                                  13
                                                                                14-CV-2513 JLS (KSC)
1    v. Grow More, Inc., 423 F.3d 1296, 1302 (Fed. Cir. 2005) (“Extrinsic evidence, such as
2    expert testimony, may be useful in claim construction, but it should be considered in the
3    context of the intrinsic evidence.”).
4    II.   Analysis
5          In their Joint Claim Construction Chart, the Parties identify the sole disputed claim
6    term as “a stock of recombinant adeno-associated virus,” also abbreviated as “a stock of
7    recombinant AAV” or “a stock of rAAV.” ECF No. 117 at 2, 6. Each of the 17 claims of
8    the ’237 patent claims begins with—and therefore claims—“[a] stock of recombinant
9    adeno-associated virus.” See ’237 patent at 23:10–24:64.
10         Although there are four independent claims, see ’237 patent at 23:11–26 (claim 1),
11   23:37–42 (claim 4), 23:59–24:19 (claim 8), 24:32–37 (claim 11), the Parties’ Opening
12   Briefs focus on claim 1, which they agree is representative. See, e.g., Def.’s Br. at 2–3;
13   Pl.’s Br. at 10–11. Claim 1 of the ’237 patent claims:
14                A stock of recombinant adeno-associated virus free of wild-type
                  adeno-associated virus, wherein the recombinant adeno-
15
                  associated virus comprises a packaged recombinant adeno-
16                associated virus vector containing a heterologous gene of interest
                  but lacking adeno-associated virus genes required for replication
17
                  or packaging of said adeno-associated virus vector, and wherein
18                wild-type adeno-associated virus is not detectable by a method
                  comprising:
19
20                (a)    isolating viral DNA from the stock of recombinant adeno-
                         associated virus;
21
22                (b)    performing about 35 rounds of polymerase chain reaction
                         (“PCR”) on the viral DNA under PCR conditions designed
23
                         to selectively amplify DNA sequences from wild-type
24                       adeno-associated virus; and
25
                  (c)    assaying for the presence or absence of amplified wild-
26                       type adeno-associated virus DNA sequences.
27   ’237 patent 23:10–26.
28   ///

                                                  14
                                                                               14-CV-2513 JLS (KSC)
1          A.     Plaintiff’s Proposed Construction
2          Plaintiff proposes that the Court construe the term “[a] stock of recombinant adeno-
3    associated virus” to mean “[a] supply of genetically altered adeno-associated virus.” ECF
4    No. 117 at 6 (emphasis omitted); see also Pl.’s Br. at 1.
5          At the first hearing, the Court cautioned Plaintiff that its “proposal of ‘plain and
6    ordinary meaning [wa]s unhelpful and it would be erroneous to construe such a technical
7    term as its plain and ordinary meaning.” Aug. 6, 2018 Tr. at 4:13–16. The Court also
8    noted that Plaintiff had failed to define the relevant, disputed terms. See id. at 92:13–17,
9    94:9–16; see also id. at 98:16–99:7. Now, however, on its second bite at the claim
10   construction apple, Plaintiff urges the Court to construe the term “stock” to mean “supply”
11   based on extrinsic evidence, see Pl.’s Br. at 14–16, and to construe “recombinant” to mean
12   “genetically altered,” as expressly defined by the ’237 patent. See id. 13–14 (citing ’237
13   patent at 8:12–15). Plaintiff maintains that “[t]he [c]laim [t]erm ‘[a]deno-[a]ssociated
14   [v]irus’ [d]oes [n]ot [r]equire [c]onstruction.” Id. at 16 (emphasis omitted), because “claim
15   1 expressly specifies that the ‘stock’ of claim 1 is composed of virus in the form of AAV
16   vector.” Id. at 16–17 (emphasis in original). In other words, as Plaintiff’s counsel
17   explained at the June 18, 2019 hearing, the Court need only to continue reading claim 1 to
18   construe properly the disputed term. See ECF No. 147 (“June 18, 2019 Tr.”) at 79:26–23.
19          The Court must agree with Defendant that “‘[s]upply’ and ‘genetically altered’ are
20   unhelpful synonyms for the undisputed terms ‘stock’ and ‘recombinant.’” See Def.’s Resp.
21   at 1 (emphasis omitted). And the Court would not have held a claim construction hearing—
22   much less a second claim construction hearing—if the disputed term had a plain and
23   ordinary meaning. It is unconscionable that, after over a year of countless hours spent
24   briefing and arguing claim construction, see, e.g., ECF Nos. 70, 90, 93, 97–98, 100, 103,
25   111–15, 117, 123, 126, 134, 135, 140, 144, 147, the only real construction Plaintiff offers
26   amounts to “not Defendant’s.”
27         Further, Plaintiff errs in at least three respects to the extent that it contends that “a
28   stock of recombinant adeno-associated virus” is simply “a supply of genetically-altered

                                                   15
                                                                                 14-CV-2513 JLS (KSC)
1    adeno-associated virus vector.” See Pl.’s Br. at 10–10; see also, e.g., June 18, 2019 Tr. at
2    79:16–23. First, while independent claims 1 and 8 provide that the stock “comprises a . . .
3    recombinant adeno-associated virus vector,” see ’237 patent at 23:12–14 (claim 1), 23:61–
4    62 (claim 8), independent claims 4 and 11 do not. See generally ’237 patent at 23:37–42
5    (claim 4), 24:32–37 (claim 11).
6          Second, Plaintiff’s proposal is an oversimplification because the stock claimed in
7    claim 1 is explicitly composed of “a packaged recombinant adeno-associated virus vector
8    containing a heterologous gene of interest but lacking adeno-associated virus genes
9    required for replication or packaging of said adeno associated virus vector, and wherein
10   wild-type adeno-associated virus is not detectable” following 35 rounds of PCR. ’237
11   patent at 23:13–18 (emphasis added). Nonetheless, Plaintiff contends that “it is not
12   necessary that the Court construe [the term ‘packaged’],” Pl.’s Br. at 12 n.2, and that the
13   “additional, other requirements [in claim 1, including that the stock contain undetectable
14   levels of wild-type AAV,] . . . are not in dispute or are not central to an understanding of
15   the present claim construction dispute between the parties.” Id. at 13. For the reasons
16   discussed below, see infra Section II.B, the Court disagrees.
17         Third, Plaintiff’s proposal is entirely divorced from the specification (and other
18   intrinsic evidence), which outlines in great detail a process through which a host cell is
19   transfected with three separate vectors to produce rAAV virions. See generally ’237 patent
20   Abstract; ’237 patent at Fig. 5; ’237 patent 1:19–18:47; see also supra Section II.B..
21         Because Plaintiff has, once again, offered a non-construction of the relevant,
22   disputed terms, the Court DECLINES to adopt Plaintiff’s proposed construction.
23         B.     Defendant’s Proposed Construction(s)
24         Defendant offers two proposed constructions. ECF No. 117 at 6–8. Defendant first
25   proposes that “[t]he term ‘a stock of recombinant adeno-associated virus’ excludes
26   recombinant adeno-associated virus made using accessory functions derived from the
27   herpes simplex type-1 (HSV-1) virus.” Id. at 6 (emphasis omitted). Alternatively,
28   Defendant proposes that “‘[a] stock of recombinant adeno-associated virus’ means ‘A stock

                                                  16
                                                                               14-CV-2513 JLS (KSC)
1    of recombinant adeno-associated virus virions,’” meaning that the express definitions for
2    a “recombinant AAV virion” and “accessory functions” in the ’237 patent would apply.
3    Id. at 6–8 (emphasis omitted). In essence, both of Defendant’s proposed constructions ask
4    the Court to construe the term “a stock of recombinant adeno-associated virus” to be “a
5    stock of ‘rAAV virions,’ which [i]s expressly defined [in the ’237 patent] to include a
6    limitation that they cannot be produced using accessory functions derived from HSV-1.”
7    Def.’s Br. at 7–8.
8                 1.      Defendant’s Arguments in Favor of Its Proposed Construction(s)
9          Defendant points to a wealth of intrinsic evidence it claims supports its proposed
10   construction(s) that the claimed stock is composed of rAAV virions, including language
11   from the ’237 patent’s claims and specification, the prosecution history of the ’237 patent,
12   and the prior art cited in the ’237 patent. Def.’s Br. at 8–17. Defendant also relies on
13   extrinsic evidence, including the declarations and testimony of its expert witness, Dr. Barry
14   J. Byrne, and Plaintiff’s expert witness, Dr. Scott R. Burger. See id. at 17–19.
15                        a.    The Claims of the ’237 Patent
16         As always, the Court begins with the language of the claim itself. Scanner Techs.
17   Corp., 365 F.3d at 1303 (holding that claim construction “begins and ends” with a claim’s
18   actual words). Although neither the disputed term nor the claim as a whole includes the
19   word “virions,” Defendant nonetheless contends that claim 1 is necessarily directed to
20   rAAV virions because of the requirements that (1) the rAAV vector be “packaged” and,
21   (2) the resultant stock have an undetectable level of wild-type AAV following 35 rounds
22   of PCR.
23                              i.    “Packaged”
24         Defendant first contends that the use of the word “packaged” in claim 1 indicates
25   that the claim is directed to rAAV virions. See Def.’s Br. at 11–12; see also ’237 patent at
26   23:12–14 (claiming a stock of rAAV “wherein the recombinant adeno-associated virus
27   comprises a packaged recombinant adeno-associated virus vector”) (emphasis added).
28   According to Defendant, “[t]he ’237 specification could not be more clear that when an

                                                   17
                                                                                14-CV-2513 JLS (KSC)
1    rAAV vector is packaged, it forms an rAAV virion.” Def.’s Br. at 11. For example,
2    Defendant notes, the specification provides that “[s]ubsequent infection by a helper virus
3    ‘rescues’ the integrated genome, allowing it to replicate and package its genome into
4    infectious AAV virions.” Id. (quoting ’237 patent at 2:51–54) (emphasis in original).
5    Similarly, the specification provides that, “[o]nce these factors come together, the
6    heterologous gene is replicated and packaged as though it were a wild-type AAV genome,
7    forming a recombinant virion,” id. (quoting ’237 patent at 3:11–13) (emphasis in original),
8    and, “[i]n this regard, single-stranded AAV nucleic acid molecules of either
9    complementary sense, i.e., ‘sense’ or ‘antisense’ strands, can be packaged into any one
10   AAV virion and both strands are equally infectious.” Id. (quoting ’237 patent at 8:15–22)
11   (emphasis in original). Defendant also notes that “the express definitions show that when
12   a vector is ‘packaged,’ it is a virion,” relying on the definition of “recombinant AAV
13   virion,” which notes that “the host cell is rendered capable of encoding AAV polypeptides
14   that are required for packaging the AAV vector . . . into infectious recombinant virion
15   particles.” Id. at 11–12 (quoting ’237 patent at 8:22–32) (emphasis in original). In sum,
16   Defendant is asking the Court to look to the specification, which refers to virions as
17   “packaged,” to read the word “packaged” in claim 1 to means that stock of rAAV must
18   refer to rAAV virions.
19         Plaintiff counters that “there is nothing in the Specification that limits ‘packaging’
20   to virions.” Pl.’s Resp. at 3. To the contrary, Plaintiff claims, “the Figures in the ’237
21   Patent . . . illustrate an AAV vector that is packaged into a plasmid.” Id.
22         While a court interprets claim terms in light of the specification, it should generally
23   not “import[] limitations from the specification into the claims absent a clear disclaimer of
24   claim scope.” Andersen Corp. v. Fiber Composites, LLC, 474 F.3d 1361, 1373 (Fed. Cir.
25   2007). “[T]he distinction between using the specification to interpret the meaning of a
26   claim and importing limitations from the specification into the claim can be a difficult one
27   to apply in practice.” Phillips, 415 F.3d at 1323. In walking this “tightrope,” Andersen,
28   474 F.3d at 1373, the court hews to the question of “how a person of ordinary skill in the

                                                  18
                                                                                   14-CV-2513 JLS (KSC)
1    art would understand the claim terms,” Phillips, 415 F.3d at 1323. “The construction that
2    stays true to the claim language and most naturally aligns with the patent’s description of
3    the invention will be, in the end, the correct construction.” Phillips, 415 F.3d at 1316
4    (internal quotation marks omitted).
5          The specification defines a “vector” as “any genetic element, such as a plasmid,
6    phage, transposon, cosmid, chromosome, artificial chromosome, virus, virion, etc., which
7    is capable of replication when associated with the proper control elements and which can
8    transfer gene sequences between cells.” ’237 patent at 5:46–50. “Thus, the term includes
9    cloning and expression vehicles, as well as viral vectors.” ’237 patent at 5:50–52. The
10   express definition of the term “vector” therefore indicates it can take many forms.
11         Further review of the specification confirms that the ’237 patent comprises more
12   than one type of “vector.” For example, there are “AAV helper constructs,” see ’237 patent
13   at 7:22–40, and “accessory function vectors,” see ’237 patent at 8:1–11, both of which may
14   be “in the form of a plasmid, phage, transposon, cosmid or virus.” Compare ’237 patent
15   at 7:31–33, with ’237 patent at 8:9–10. The ’237 patent also contemplates “AAV vectors,”
16   see ’237 patent at 6:64–7:10, which are “vector[s] derived from an adeno-associated virus
17   serotype,” ’237 patent at 6:64–65, that “include at least those sequences required in cis for
18   replication and packaging (e.g., functional ITRs) of the virus.” ’237 patent at 7:5–7. The
19   interplay of these various vectors can be seen in the ’237 patent’s definition of a rAAV
20   virion, ’237 patent at 8:22–32, which “is produced in a suitable host cell comprising an
21   AAV vector, AAV helper functions, and accessory functions,” ’237 patent at 8:26–28, by
22   which “the host cell is rendered capable of encoding AAV polypeptides that are required
23   for packaging the AAV vector (containing a recombinant nucleotide sequence of interest)
24   into infectious recombinant virion particles for subsequent gene delivery.” ’237 patent at
25   8:28–32.
26         This is to say that Plaintiff is not incorrect in saying that the specification of the ’237
27   patent speaks of certain vectors taking non-virion forms; however, the relevant question is
28   whether the specific vector claimed in claim 1—“a packaged recombinant adeno-

                                                    19
                                                                                   14-CV-2513 JLS (KSC)
1    associated virus vector containing a heterologous gene of interest but lacking adeno-
2    associated virus genes required for replication or packaging of said adeno-associated virus
3    vector,” ’237 patent at 23:13–17—must be packaged as a virion, per Defendant, or whether
4    it may be take the form of a virion or other vector, as Plaintiff would have it.
5          Defendant’s citations to the specification, discussed above, are persuasive support
6    in favor of its construction(s). See, e.g., ’237 patent at 2:51–54 (“Subsequent infection by
7    a helper virus ‘rescues’ the integrated genome, allowing it to replicate and package its
8    genome into infectious AAV virions.”) (emphasis added); ’237 patent at 3:11–13 (“Once
9    these factors come together, the heterologous gene is replicated and packaged as though it
10   were a wild-type AAV genome, forming a recombinant virion.”) (emphasis added); ’237
11   patent at 8:15–22 (“In this regard, single-stranded AAV nucleic acid molecules of either
12   complementary sense, i.e., ‘sense’ or ‘antisense’ strands, can be packaged into any one
13   AAV virion and both strands are equally infectious.”) (emphasis added). A careful review
14   of all uses of the term “packag[ing]” in the specification demonstrates that the term is
15   always used to refer to the packaging of the viral genome into a virion. See generally ’237
16   patent.
17         Plaintiff cites no evidence within the ’237 patent compelling a different result.
18   Instead, Plaintiff cites to “[e]xamples of different types of vectors given in the ’237 Patent.”
19   See Pl.’s Br. at 12 (citing ’237 patent at 5:46–48). Plaintiff’s citation, however, is to the
20   general definition of “vector,” a definition that encompasses the various types of vectors
21   discussed within the ’237 patent rather than the specific vector claimed by claim 1. Plaintiff
22   also points to an illustration of “an AAV vector inserted into a second vector” from Figure
23   1 of the ’237 patent. See id. at 12–13 (citing ’237 patent at Fig. 1). But this “AAV
24   Vector”—however packaged—is clearly depicted as a precursor to the resultant claimed
25   stock and not the claimed stock itself. See ’237 patent at Fig. 1.
26         The testimony of the Parties’ experts serves only to bolster Defendant’s proposed
27   construction(s). For example, Defendant’s expert, Dr. Byrne, opines that “the use of the
28   word ‘packaged’ would indicate to a person of ordinary skill in the art that the genetic

                                                    20
                                                                                  14-CV-2513 JLS (KSC)
1    material that is being described is a virion, i.e., a complete virus particle.” Lambert Decl.
2    Ex. K at 496 ¶ 8; see also Lambert Decl. Ex. K at 517–18 (“The use of the word ‘packaged’
3    indicates to a person of ordinary skill in the art that the genetic material that is being
4    described is a virion, in other words a complete virus particle. ‘Packaged’ would not be
5    used to describe a component of a virion, such as a viral genome or vector.”). Even
6    Plaintiff’s expert, Dr. Scott R. Burger, agreed at his November 15, 2017 deposition,
7    testifying that the term “packaged” meant “[t]he final assembly step of the intact virus
8    particle,” Lambert Decl. Ex. B at 55:14–17, i.e., a virion. 6 See id. at 67:22–68:20.
9    Consequently, the requirement in claim 1 that the rAAV vector be “packaged” supports
10   Defendant’s proposed construction(s). 7
11
     6
12     Defendant intimates in its responsive brief that Dr. Burger’s position changed materially between his
     first deposition on November 15, 2017, and when Plaintiff first formulated its claim construction a year
13   later. See Def.’s Resp. at 5. Indeed, in his November 16, 2018 expert report, Dr. Burger opined that a
     person of ordinary skill in the art “would have understood the requirements that the rAAV vector be
14   ‘packaged’ in one of two ways.” Declaration of Dr. Scott R. Burger re: Claim Constr. (“Burger Decl.,”
15   ECF No. 126-1) ¶ 62. “First, the requirements that the rAAV vector be ‘packaged’ could be understood
     to simply refer to the fact that the genetic material in the AAV vector is ‘packaged’ between the two
16   ITRs.” Id. ¶ 63. This proposed construction, however, makes little sense in the context of the ’237 patent,
     which defines an AAV vector “to include at least those sequences required in cis for replication and
17   packaging (e.g., functional ITRs) of the virus.” ’237 patent at 7:4–7. Because the AAV vector necessarily
     includes ITRs per the express definitions of the ’237 patent, it seems unlikely that a person of ordinary
18   skill in the art reading the ’237 patent would have understood the term “packaged” in claim one to mean
19   that the AAV vector is packaged between two ITRs. See Def.’s Resp. at 5; see also Second Declaration
     of M. Curt Lambert in Support of Def.’s Br. (“Second Lambert Decl.”) Ex. U at 51:13–30 (Dr. Burger
20   testifying in December 2018: “Q. Must an AAV vector have ITRs? A. Yes.”). Further, the definition for
     AAV vector itself contemplates a different sort of “packaging,” which would seem inconsistent with Dr.
21   Burger’s first proposal: “The ITRs need not be the wild-type nucleotide sequences, and may be altered,
     e.g., by the insertion, deletion or substitution of nucleotides, so long as the sequences provide for
22   functional rescue, replication and packaging.” ’237 patent at 7:7–10 (emphasis added).
23
     Alternatively, Dr. Burger opines that “the requirement that the rAAV vector be ‘packaged’ could also be
24   understood to require that the AAV vector is inserted into a vector of any of the types listed in the
     specification, including ‘a plasmid, phage, transposon, cosmid, chromosome, artificial chromosome,
25   virus, virion, etc[.]’” Burger Decl. ¶ 64 (alteration in original) (quoting ’237 patent at 5:46–52). Again,
     this citation to the general definition in the ’237 patent for the term “vector” is not inconsistent with
26   Defendant’s proposed construction(s). See supra Section II.B.1.a.i.
27   7
      Plaintiff’s argument that the term “packaged” is absent from independent claims 4 and 11, see Pl.’s Resp.
28   at 3, is a valid point but does not compel a different result given the additional intrinsic and extrinsic
     evidence supporting Defendant’s construction(s) discussed below.

                                                         21
                                                                                           14-CV-2513 JLS (KSC)
1                                   ii.    Undetectable Level of Wild-Type AAV
2           Claim 1’s requirement the stock have an undetectable level of wild-type or pseudo-
3    wild-type AAV, an argument Defendant raised only in response to Plaintiff’s Brief, see
4    Def.’s Resp. at 6–7, also bolsters Defendant’s proposed construction(s).
5           Specifically, claim 1 claims “[a] stock of recombinant adeno-associated virus free of
6    wild-type adeno-associated virus, . . . and wherein wild-type adeno associated virus is not
7    detectable by” 35 rounds of PCR. See ’237 patent at 23:11–25 (emphasis added). As
8    Defendant notes, see Def.’s Resp. at 6, the ’237 patent uses the term wild-type AAV to
9    refer to pseudo-wild-type AAV, which are explicitly defined as “replication-competent
10   AAV virions.” ’237 patent at 11:43–50. This would mean that the stock claimed by the
11   ’237 patent contains undetectable levels of these undesirable AAV virions. Dr. Burger
12   conceded, however, that “a stock of rAAV plasmids [cannot] contain wild-type AAV
13   virions” or “pseudo-wild-type AAV virions.”8 See Second Lambert Decl. Ex. U at
14   41:13–23.      Consequently, claim 1’s requirement that the resultant stock have an
15   undetectable level of wild-type adeno-associated virus following 35 rounds of PCR would
16   be superfluous if the claim were construed such that the resultant stock were composed of
17   anything other than virions. See Def.’s Resp. at 7.
18          As the Federal Circuit has often cautioned, “[a] claim construction that gives
19   meaning to all the terms of the claim is preferred over one that does not do so.” Merck &
20   Co. v. Teva Pharm. USA, Inc., 395 F.3d 1364, 1372 (Fed. Cir. 2005). Consequently, the
21
22
     8
       At the June 18, 2019 hearing, Plaintiff accused Defendant of misrepresenting Dr. Burger’s testimony on
23   this point, noting that Dr. Burger later testified that he was “confused” by the question and that a stock of
24   rAAV plasmids could indeed be contaminated with wild-type or pseudo-wild-type rAAV virions.
     June 18, 2019 Tr. at 76:13–77:18; see also Dec. 18, 2018 Burger Dep. at 70:9–22 (ECF No. 146). As
25   Defendant explained, however, Dr. Burger only “corrected” his testimony after discussing his answer with
     counsel during a break. June 18, 2019 Tr. at 88:15–90:22; see also Dec. 18, 2018 Burger Dep. at
26   72:12–73:6 (ECF No. 145). The Court therefore affords greater weight to Dr. Burger’s prior testimony,
     which has the additional benefit of being corroborated by Dr. Byrne. See, e.g., June 18, 2019 Tr. at
27   96:23–14 (explaining that, as of priority date of the ’237 patent, wild-type and pseudo-wild-type
28   contamination of rAAV plasmids was a non-issue and that the novelty of the ’237 patent was in its ability
     to produce contaminant-free stocks of rAAV virions).

                                                          22
                                                                                            14-CV-2513 JLS (KSC)
1    claim language concerning an undetectable level of wild-type AAV also bolsters
2    Defendant’s proposed construction(s). This is particularly true given that each of the
3    seventeen claims of the ’237 patent emphasizes the undetectability of wild-type (or pseudo-
4    wild-type) AAV following 35 rounds of PCR amplification.                  See ’237 patent at
5    23:10–24:65.
6                        b.     The Specification of the ’237 Patent
7          The Court next turns to the specification of the ’237 patent, as “[c]laims must be
8    read in view of the specification, of which they are a part.” Vitronics Corp., 90 F.3d at
9    1582 (quoting Markman, 52 F.3d at 979). Defendant contends that the specification of the
10   ’237 patent supports its construction(s) because the specification (1) often describes the
11   “present invention” as being directed to rAAV virions, Def.’s Br. at 8–10; (2) uses the
12   terms “AAV” and “AAV virions” interchangeably, id. at 10–11; and (3) makes clear that
13   the stocks are intended for clinical applications, Def.’s Resp. at 7–8.
14                              i.    “The Present Invention”
15         Defendant first contends that the specification of the ’237 patent often describes the
16   “present invention” as being directed to rAAV virions. See Def.’s Br. at 9–10. For
17   example, “[t]he Abstract section states that “[t]he present invention provides methods and
18   compositions for producing high titer, wild-type-free preparations of recombinant AAV
19   (“rAAV”) virions.”       Id. at 9 (quoting ’237 patent Abstract) (emphasis in original).
20   “Similarly, in the ‘Field of the Invention’ section, the ’237 patent states: ‘The present
21   invention related to adeno-associated virus (AAV) helper function systems for use in
22   recombinant AAV (rAAV) virion production.” Id. (quoting ’237 patent at 1:21–26).
23                The Brief Summary of the Invention section of the ’237 patent
                  likewise discloses that rAAV virions are produced using the
24
                  present invention:
25
                         The rAAV virions produced using the present invention
26
                         may be used to introduce genetic material into animals,
27                       including humans, or isolated animal cells for a variety of
                         research and therapeutic uses. For example, rAAV virions
28

                                                  23
                                                                                 14-CV-2513 JLS (KSC)
1                        produced using the methods of the present invention may
                         be used to express a protein in animals to gather preclinical
2
                         data or to screen for potential drug candidates.
3                        Alternatively, the rAAV virions may be used to transfer
                         genetic material into a human to cure a genetic defect or
4
                         to effect a desired treatment.
5
6    Id. at 9–10 (quoting ’237 patent at 4:42–51).
7                 The General Methods section of the ’237 patent further makes
                  clear that rAAV virion production is the invention:
8
9                        It is a primary object of the present invention to provide
                         improved AAV helper function vectors and host cells
10
                         useful in the high-efficiency production of rAAV virions
11                       that can subsequently be used in gene transfer methods.
                                                   *****
12
                         In one embodiment, a nucleic acid molecule encoding one
13                       or more AAV helper functions for supporting rAAV virion
                         production in an animal host cell is provided.
14
                                                   *****
15                       The AAV helper function vectors of the present invention
                         can be used in a variety of systems for rAAV virion
16
                         production.
17
18   Id. at 10 (quoting ’237 patent at 11:53–60, 12:9–11, 13:62–64) (emphasis in original).
19         Plaintiff counters that “the words present invention [] occur 33 times within the ’237
20   Patent itself. Sometimes they refer to virions. We have examples of where they are
21   referring to stock. . . There are other times where the present invention is described as
22   being directed towards vectors.” Pl.’s Resp. at 3 (quoting Aug. 6, 2018 Tr. at 65:16–24)
23   (emphasis in original). “Thus, the idea that the words ‘the present invention’ could be used
24   to limit the claims of the patents to virions is unavailing.” Id. (citing ’237 patent at
25   5:27–30 (“. . . the AAV helper function vectors of the present invention . . .”); ’237 patent
26   at 3:67–4:2 (“The nucleic acids of the present invention . . .”)).
27         In Honeywell International, Inc. v. ITT Industries, Inc., 452 F.3d 1312 (Fed. Cir.
28   2006), the Federal Circuit found that the use of “present invention language” within the

                                                   24
                                                                                 14-CV-2513 JLS (KSC)
1    specification may be significant in deciding whether claim terms can be limited by certain
2    disclosed embodiments. Id. at 1318. In Honeywell, a fuel filter was discussed in the
3    specification not merely as a preferred embodiment, but also as a limitation to the patent
4    scope because on at least four occasions the specification referred to the fuel filter as “this
5    invention” or “the present invention.” Id. The Federal Circuit therefore concluded that
6    “[t]he public is entitled to take the patentee at his word and the word was that the invention
7    is a fuel filter.” Id.
8           Similarly, in Verizon Services Corp. v. Vonage Holdings Corp., 503 F.3d 1295 (Fed.
9    Cir. 2007), the Federal Circuit reiterated that “when a patent [thus] describes the features
10   of the ‘present invention’ as a whole, this description limits the scope of the invention.”
11   Id. at 1308. But “use of the phrase ‘present invention’ or ‘this invention’ is not always so
12   limiting, such as where the references to a certain limitation as being the ‘invention’ are
13   not uniform, or where other portions of the intrinsic evidence do not support applying the
14   limitation to the entire patent.” Absolute Software, Inc. v. Stealth Signal, Inc., 659 F.3d
15   1121, 1136 (Fed. Cir. 2011).
16          Here, Plaintiff is correct that the specification of the ’237 patent does not uniformly
17   limit the use of the phrase “the present invention” to rAAV virions; nonetheless, it is clear
18   from the language of the specification that the intended end product of the claimed
19   invention is composed of virions. In the Abstract, for example, the Inventor uses “the
20   present invention” to refer to “novel nucleic acids encoding AAV helper functions and
21   AAV helper function vectors,” as well as to “host cells transfected by the claimed nucleic
22   acids[ and] methods of using the claimed vectors.” See ’237 patent Abstract. But the
23   Inventor also provides that “[t]he present invention provides methods and compositions for
24   producing high titer, wild-type-free preparations of recombinant adeno-associated virus
25   (“rAAV”) virions. . . . The present invention also includes . . . rAAV virions produced by
26   such methods.” ’237 patent Abstract. As discussed above, see supra Section II.B.a.i, the
27   specification makes clear that the ’237 patent comprises various vectors that ultimately
28   ///

                                                   25
                                                                                 14-CV-2513 JLS (KSC)
1    produce rAAV virions. Consequently, the ’237 patent uses the term “the present invention”
2    to refer to the antecedent vectors and the resultant stock.
3          This is evident throughout the specification. The Field of the Invention section, for
4    example, relates to AAV helper function systems and the resultant rAAV virions: “The
5    present invention relates to adeno-associated virus (AAV) helper function systems for use
6    in recombinant AAV (rAAV) virion production.” ’237 patent at 1:19–21 (emphasis
7    added). Similarly, the Brief Summary of the Invention explains that the claimed invention
8    includes accessory function vectors and the rAAV virions produced through their use:
9    “The present invention further provides methods of using accessory function vectors to
10   produce rAAV and the rAAV virions produced by such methods.” ’237 patent at 4:24–26;
11   see also ’237 patent at 4:42–51 (“The rAAV virions produced using the present invention
12   may be used to introduce genetic material into animals, including humans, or isolated
13   animal cells for a variety of research and therapeutic uses. For example, rAAV virions
14   produced using the methods of the present invention may be used to express a protein in
15   animals to gather preclinical data or to screen for potential drug candidates. Alternatively,
16   the rAAV virions may be used to transfer genetic material into a human to cure a genetic
17   defect or to effect a desired treatment.”). The Detailed Description of the Invention also
18   makes clear that the invention is directed to rAAV virions and their precursors:
19                It is a primary object of the present invention to provide
                  improved AAV helper function vectors and host cells useful in
20
                  the high-efficiency production of rAAV virions that can
21                subsequently be used in gene transfer methods.              More
                  particularly, it is an object of the present invention to provide
22
                  AAV helper function vectors and host cells that support
23                production of commercially useful amounts of pseudo-wild-
                  type-free rAAV virions.
24
25   ’237 patent at 11:53–60. Consequently, the specification supports Defendant’s contention
26   that the end product—or “stock”—of the claimed invention is composed of rAAV virions.
27   ///
28   ///

                                                   26
                                                                                14-CV-2513 JLS (KSC)
1                              ii.   Interchangeable Usage
2          Defendant also argues that “the patent specification contains other language that
3    shows that the claimed rAAV was intended to be rAAV virions.” Def.’s Br. at 10. For
4    example, “[t]he specification states that ‘conventional AAV rep/cap vectors produce
5    pseudo-wild-type AAV virions, as shown in FIGS. 1–3. By contrast, the AAV helper
6    constructs of the present invention do not produce detectable pseudo-wild-type AAV, as
7    shown in FIG. 4.” Id. (quoting ’237 patent at 18:34–38) (emphasis in original). According
8    to Defendant, “[t]he terms ‘pseudo-wild-type AAV virions’ and ‘pseudo-wild-type AAV’
9    are used synonymously, demonstrating that the individual AAV virions make up AAV.”
10   Id. Similarly, “[t]he Definitions section of the patent further uses the terms ‘virus’ and
11   ‘virion’ in a way that indicates that ‘virion’ is the individual virus particle of rAAV, and
12   thus rAAV is composed of rAAV virions.” Id. For example, “‘wild-type AAV’ is defined
13   in the patent to include ‘both wild-type and pseudo-wild-type AAV,’ where pseudo-wild-
14   type AAV ‘are replication-competent AAV virions . . . .’” Id. (quoting ’237 patent at
15   11:43–45) (emphasis in original).
16         Plaintiff responds that “a stock of ‘virus’ and a stock of ‘virions’ are not
17   synonymous.” Pl.’s Resp. at 6 (quoting Pl.’s Br. at 21–22). That may be true generally,
18   but the question here is whether the Inventor has used the terms “AAV” and “AAV virions”
19   synonymously within the ’237 patent. Defendant has introduced evidence that the Inventor
20   does not consistently distinguish between the terms AAV and AAV virions, further
21   supporting Defendant’s proposed construction(s).
22         The Court notes that the Figures in the ’237 patent also support Defendant’s
23   argument. Figure 4 “depicts the viral products generated by” the ’237 patent, through
24   which “[p]seudo-wild-type AAV are not detected.” ’237 patent at 5:1–3. The end-product
25   is depicted and labelled as an “AAV Vector.” See ’237 patent at Fig. 4. Figure 5, however,
26   “illustrates the three-plasmic method of generating recombinant AAV,” Nov. 15, 2017
27   ///
28   ///

                                                  27
                                                                               14-CV-2513 JLS (KSC)
1    Burger Tr. at 49:21–24 (ECF No. 145), 9 the method described throughout the ’237 patent.
2    See generally, e.g., ’237 patent at 2:15–4:51, 11:53–14:38. As Dr. Burger conceded at his
3    November 15, 2017 deposition, Figure 5 depicts virions as the result of the co-transfection
4    process described by the ’237 patent. See Nov. 15, 2017 Burger Tr. at 49:25–50:25 (ECF
5    No. 145). This, too, would support Defendant’s contention that the claimed stock of
6    recombinant vector is a stock of rAAV virions.
7                                 iii.   Use in Clinical Trials
8           Defendant also notes in its responsive brief that “stocks of virions, not stocks of
9    plasmids, are contemplated by the invention because the stocks of the invention are
10   expressly described as contemplated for use in virion-based clinical trials.” Def.’s Resp.
11   at 7–8. For example, “[t]he ’237 patent expressly criticizes the prior art stocks for having
12   high contamination that makes them ‘unacceptable for human clinical trials,’” id. at 8
13   (quoting ’237 patent at 3:45–48), while “expressly describ[ing] using ‘rAAV virions
14   produced using the present invention’ in clinical trials.” Id. (citing ’237 patent at 3:13–16
15   (“When a patient’s cells are infected with the resulting rAAV virions . . . .”); ’237 patent
16   at 4:42–45 (“The rAAV virions produced using the present invention may be used to
17   introduce genetic material into animals, including humans . . . .”)). On the other hand,
18   “stocks of plasmids are not used therapeutically in virion-based clinical trials.” Id.
19   Defendant therefore urges that “MediciNova’s proposed claim construction—crafted to
20   capture stocks of plasmids—is inconsistent with the express intent of the ’237 patent, [and
21   therefore] it cannot be the correct construction.” Id.
22   ///
23   ///
24   ///
25
26
     9
       Defendant provided the Court with pages 49 through 50 of Dr. Burger’s November 15, 2017 deposition
27   transcript, which were not included in either Exhibit B to the Lambert Declaration or Exhibit T to the
28   Second Lambert Declaration, during the June 18, 2019 hearing, see June 18, 2019 Tr. at 57:11–18,
     subsequently filed as ECF No. 145.

                                                      28
                                                                                       14-CV-2513 JLS (KSC)
1           At the June 18, 2019 hearing, Plaintiff claimed that stocks of rAAV plasmids can
2    also be used in clinical trials. June 18, 2019 Tr. at 13:6–9, 16:17–21, 77:25–78:7. This
3    may be true, 10 but the specification refers specifically to research and therapeutic uses for
4    the resultant virions:
5                   The rAAV virions produced using the present invention may be
6                   used to introduce genetic material into animals, including
                    humans, or isolated animal cells for a variety of research and
7                   therapeutic uses. For example, rAAV virions produced using the
8                   methods of the present invention may be used to express a
                    protein in animals to gather preclinical data or to screen for
9                   potential drug candidates. Alternatively, the rAAV virions may
10                  be used to transfer genetic material into a human to cure a genetic
                    defect or to effect a desired treatment.
11
12   ’237 patent at 4:42–51. The specification’s explicit reference to using the ’237 patent’s
13   resultant rAAV virions for clinical applications therefore further bolsters Defendant’s
14   proposed construction(s). 11
15                          c.     The Prosecution History of the ’237 Patent
16          Where, as here, see, e.g., Lambert Decl. Exs. C–D, L, P–Q, the prosecution history
17   of the patent is in evidence, the Court may consider it in determining the meaning of the
18   claims. See Vitronics Corp., 90 F.3d at 1582–83. Defendant argues that “[t]he prosecution
19
20
     10
21     Not surprisingly, Dr. Byrne and Dr. Burger offer conflicting views on this topic. Compare June 18,
     2019 Tr. at 21:4–22:14 (Dr. Byrne testifying that virions are used for clinical applications), with id. at
22   13:6–9, 16:17–21 (Dr. Burger testifying that plasmids may be used for clinical applications).
23   11
       In further support of its argument, Defendant notes that the Applicant also expressed the suitability of
24   the resultant rAAV virions for clinical applications during the prosecution of the ’237 patent. See Def.’s
     Resp. at 8 (citing Lambert Decl. Ex. C at 62 (“[T]he stocks of the present invention are wild-type free
25   when produced at large scale and when tested using sensitive PCR-based assays. Furthermore, despite
     the fact that these stocks have several orders of magnitude more recombinant virions than the prior stocks,
26   the present stocks still have no detectable wt-AAV. Thus, these stocks are better suited for clinical
     applications than any of the prior stocks.”); Second Lambert Decl. Ex. V at 62 ¶ 4 (“I believe the
27   development of recombinant AAV stocks that are free of contaminating wild-type AAV, i.e., recombinant
28   AAV stocks suitable for human gene therapy trials, and the ability to raise money for such clinical trials
     will be significantly impaired if the examination of the above-identified patent application is delayed.”)).

                                                         29
                                                                                            14-CV-2513 JLS (KSC)
1    history . . . conclusively demonstrates that the claimed invention is directed to rAAV
2    virions.” Def.’s Br. at 12.
3          First, Defendant points to an Amendment and Response to Office Action dated
4    May 1, 2001, in which the Applicant stated:
5                 [T]he stocks of the present invention have been shown to
                  substantially eliminate both homologous and nonhomologous
6
                  recombination. Therefore, the stocks of the present invention
7                 are wild-type free when produced at large scale and when tested
                  using sensitive PCR-based assays. Furthermore, despite the fact
8
                  that these stocks have several orders of magnitude more
9                 recombinant virions than the prior stocks, the present stocks still
                  have no detectable wt-AAV. Thus, these stocks are better suited
10
                  for clinical application than any of the prior stocks.
11
12   Id. (quoting Lambert Decl. Ex. C at 62) (emphasis in original). Consequently, Defendant
13   contends, “the Applicant clearly and unequivocally . . . confirmed that ‘these stocks have
14   . . . recombinant virions.” Id. (emphasis in original). Plaintiff counters that Defendant
15   “misunderstands the paragraph it cites, which emphasizes that the purity of the ’237 Patent
16   stocks is what distinguishes the claimed invention of the prior art.” Pl.’s Resp. at 6.
17         Second, Defendant notes, see Def.’s Br. at 13–14, after the then-pending claims of
18   the ’237 patent were rejected for obviousness-type double patenting over claims 6, 8, 16,
19   20, 23, and 25 of the ’650 patent and claims 1, 6, 10, and 11 of the ’931 patent, see Lambert
20   Decl. Ex. L at 602–03, both of which “provide[] methods and compositions for producing
21   high titer, wild-type-free preparations of recombinant AAV (“rAAV”) virions,” see
22   Lambert Decl. Ex. M at 610; Lambert Decl. Ex. N at 630, the Applicant filed a Terminal
23   Disclaimer on May 1, 2001, thereby conceding that the ’237 patent claims also are directed
24   to rAAV virions. Def.’s Br. at 14 (citing Lambert Decl. Ex. C at 72–73). Plaintiff counters
25   that “[t]here was no concession that the claims of the ’237 Patent were limited to virions,
26   as Genzyme argues. Rather, this was an acknowledgment of the fact that the claims of the
27   ’237 Patent require the stock to be free of detectable wild type AAV after 35 rounds of
28   PCR.” Pl.’s Resp. at 8.

                                                   30
                                                                                14-CV-2513 JLS (KSC)
1          Finally, Defendant explains, the then-pending claims of the ’237 patent were also
2    rejected as anticipated by Samulski, Lebkowski, and Shenk, see Lambert Decl. Ex. L at
3    603–06, with the Examiner characterizing the stock as consisting of “rAAV particles,” id.
4    at 605, which Defendant urges refers to rAAV virions. See Def.’s Br. at 14. Defendant
5    notes that the Applicant’s May 1, 2001 response indicated that “the stocks are substantially
6    free of wild-type AAV and pseudo-wild-type AAV even when subjected to highly sensitive
7    PCR testing methods that can detect 1 wild-type particle in 107, and preferably 109,
8    recombinant particles.” See Lambert Decl. Ex. C at 57. Because “the Applicant indicated
9    to the Patent Office that the invention of the ’237 patent is directed to recombinant AAV
10   virions in order to have the patent allowed by the Patent Office[, t]he Applicant’s
11   statements (and those of the PTO) thus govern the claim scope.” Def.’s Br. at 15. Plaintiff,
12   however, again urges that “the similarities being referred to in the stocks of those references
13   also related to the absence of wild-type contaminants, not the presence of virions.” Pl.’s
14   Resp. at 8.
15         “A patentee may limit the meaning of a claim term by making a clear and
16   unmistakable disavowal of scope during prosecution.” Univ. of Pittsburgh of
17   Commonwealth Sys. of Higher Educ. v. Hedrick, 573 F.3d 1290, 1297 (Fed. Cir. 2009).
18   The Court must agree with Plaintiff that the explicit references to “virions” and “particles”
19   above do not appear to amount to “clear and unmistakable” disavowals; nonetheless, they
20   are “evidence of how the PTO and the inventor understood the patent.” Phillips, 415 F.3d
21   at 1317. That evidence conforms to Defendant’s evidence from the ’237 patent’s claims
22   themselves and specification, further bolstering Defendant’s construction(s).
23                       d.     The Prior Art Cited in the ’237 Patent
24         Finally, “prior art cited in a patent or cited in the prosecution history of the patent
25   constitutes intrinsic evidence.” Kumar v. Ovonic Battery Co., 351 F.3d 1364, 1368 (Fed.
26   Cir. 2003). Defendant argues that prior art explicitly cited in the ’237 patent—specifically,
27   the Shenk et al. patents, U.S. Patent Nos. 5,436,146 and 5,753,500 (the “’500 patent”) and
28   Samulski et al. publication, Helper-Free Stocks of Recombinant Adeno-Associated

                                                   31
                                                                                 14-CV-2513 JLS (KSC)
1    Viruses: Normal Integration Does Not Require Viral Gene Expression, J. Virol. Vol. 63
2    No. 9 (1989)—show that “a stock of rAAV” has the same meaning as “a stock of rAAV
3    virions.” Def.’s Br. at 16.
4            Defendant first points to the Shenk patents. See id. The Inventor listed the Shenk
5    patents under the “references cited” in the ’237 patent. See Lambert Decl. Ex. A at 2. The
6    Shenk patents define “helper-free virus stocks of recombinant AAV” as “stocks of
7    recombinant AAV virions which contain no measurable quantities of wild-type AAV or
8    undesirable recombinant AAV.” Lambert Decl. Ex. E at 6:32–35; Lambert Decl. Ex. R at
9    6:9–12. In discussing the Technical Background of the ’237 patent, the Inventor also
10   discusses Shenk patent ’500, of which the resultant rAAV stocks still contain unacceptable
11   levels of AAV contaminants:
12                 Many attempts have been made to deal with the problem of
                   pseudo-wild-type formation, all of which have failed. Most
13
                   recently, Shenk et al. (US. Pat. No. 5,753,500) claimed to have
14                 achieved wild-type-free stocks of rAAV. The helper vector used,
                   pAAV/Ad, was constructed with AAV rep and cap genes located
15
                   between adenovirus inverted terminal repeats, and all of the
16                 AAV helper vector’s sequences homologous to AAV vector
                   sequences were removed. Several laboratories have reported,
17
                   however, that the pAAV/Ad helper vector generates between
18                 0.01 and 10% wild-type AAV. This level of contaminating AAV
                   is unacceptable for human clinical trials.
19
20   ’237 patent at 3:36–47. Defendant next points to the Samulski et al. publication, in which
21   the authors appear to use the terms “recombinant AAV stocks” and “stocks of recombinant
22   AAV virions” interchangeably. See Def.’s Br. at 16–17 (quoting Lambert Decl. Ex. F at
23   110).
24           Plaintiff counters that the Inventor of the ’237 patent was not an inventor of the
25   Shenk patents or an author to the Samulski publication, meaning that “those definitions do
26   not reflect his understanding of those terms.” ECF No. 100 at 3 (incorporated by Pl.’s
27   Resp. at 8 n.3). Further, Plaintiff argues, the Shenk patents and Samulski publication are
28   ///

                                                 32
                                                                             14-CV-2513 JLS (KSC)
1    “technically distinct” from the ’237 patent, id., and the Inventor “repeatedly distinguished”
2    the Shenk patents during prosecution. Id. at 3–4.
3          In construing asserted claims, courts may consider “prior art proffered by one of the
4    parties, whether or not cited in the specification or the file history, . . . to demonstrate how
5    a disputed term is used by those skilled in the art.” Vitronics, 90 F.3d at 1584; see also In
6    re Cortright, 165 F.3d 1353, 1358 (Fed. Cir. 1999) (“Prior art references may be ‘indicative
7    of what all those skilled in the art generally believe a certain claim term means.’”) (quoting
8    Vitronics, 90 F.3d at 1584). A claim term will not have its ordinary meaning “if the
9    intrinsic evidence shows that the patentee distinguished that term from prior art on the basis
10   of a particular embodiment.” CCS Fitness, 288 F.3d at 1366–67. “When prior art that
11   sheds light on the meaning of a term is cited by the patentee, it can have particular value
12   as a guide to the proper construction of the term, because it may indicate not only the
13   meaning of the term to persons skilled in the art, but also that the patentee intended to adopt
14   that meaning.” Arthur A. Collins, Inc. v. N. Telecom Ltd., 216 F.3d 1042, 1045 (Fed Cir.
15   2000) (rejecting the district court’s claim construction which “declined to consider the
16   teachings of [prior art referenced in the patent] to ascertain the meaning” of a claim term).
17         In Kumar, the Federal Circuit found a prior art reference cited during the prosecution
18   history of the patent at issue to be controlling where the prior art reference was “extensively
19   discussed and distinguished” during the prosecution of the patent and “was considered by
20   both the applicant and the examiner to be highly pertinent . . . , and there [wa]s no indication
21   that the [prior art reference]’s express definition . . . was in any way at variance with the
22   definition that would have been used by those skilled in the art at the time.” 351 F.3d at
23   1367–68.
24         So too here. The Inventor notes in the ’237 patent that the ’500 patent “claimed to
25   have achieved wild-type-free stocks of rAAV,” but that “[s]everal laboratories have
26   reported . . . that the [Shenk] helper vector generates between 0.01 and 10% wild-type
27   AAV.” ’237 patent at 3:39–47. The Inventor then distinguishes his claimed stocks as a
28   “significant advancement” over the Shenk stocks in terms of purity from pseudo-wild-type

                                                    33
                                                                                  14-CV-2513 JLS (KSC)
1    AAV and efficiency of rAAV production. See ’237 patent at 3:50–54. As Defendant notes,
2    see Def.’s Br. at 16, the’500 patent claimed stocks of rAAV virions. See Lambert Decl.
3    Ex. R at 6:9–12. The Inventor’s citation to the’500 patent therefore would suggest that the
4    Inventor himself viewed his stocks as stocks of rAAV virions.
5           The Shenk patents and Samulski publication were also discussed and distinguished
6    extensively during the patent prosecution process, see, e.g., Lambert Decl. Ex. C at 60–63;
7    Lambert Decl. Ex. D at 77–80; Lambert Decl. Ex. L at 605; Lambert Decl. Ex. P at
8    657–59, an indication that the Examiner and Applicant considered them highly pertinent
9    to the Invention claimed by the ’237 patent. In comparing the stocks of the ’237 invention
10   to those claimed by Shenk, the Applicant noted that “these stocks have several orders of
11   magnitude more recombinant virions than the prior stocks.” Lambert Decl. Ex. C at 62.
12   As Plaintiff itself concedes, see supra Section II.B.1.c, the Applicant distinguishes the
13   Shenk patents on “the absence of wild-type contaminants, not the presence of virions.” See
14   Pl.’s Resp. at 8.       The Shenk patents and Samulski publication therefore support
15   Defendant’s contention that the Applicant, the Examiner, and a person of ordinary skill in
16   the art would have understood a stock of rAAV to mean a stock of rAAV virions in the
17   context of the ’237 patent.
18           Consequently, the intrinsic evidence as a whole supports Defendant’s contention
19   that the stocks claimed by the ’237 patent are stocks of recombinant rAAV virions.
20                 2.      Defendant’s Extrinsic Evidence
21          Defendant also relies on extrinsic evidence to support its contention that the term “a
22   stock of recombinant AAV” means the same thing as “a stock of recombinant AAV
23   virions.” See Def.’s Br. at 17–19. Specifically, Defendant points to the testimony of its
24   expert, Dr. Byrne, and Plaintiff’s expert, Dr. Burger. 12 Dr. Byrne opines “that ‘a stock of
25
26
     12
        Defendant also cites to various extrinsic evidence supporting its contention that a “virion” is “an
27   individual virus particle,” including the 1995 and 2000 editions of Molecular Cell Biology by Harvey
28   Lodish et al., Def.’s Br. at 17 (citing Lambert Decl. Ex. O), and the statements of Defendant’s and
     Plaintiff’s experts at the August 6, 2018 hearing on Defendant’s motion for summary judgment, see Def.’s

                                                       34
                                                                                        14-CV-2513 JLS (KSC)
1    recombinant adeno-associated virus’ (or ‘a stock of recombinant AAV’) would be
2    understood by a person of ordinary skill in the art to be a stock of recombinant AAV
3    virions.” Id. at 18 (quoting Lambert Decl. Ex. K (“Byrne Decl.”) at 496 ¶ 8). Defendant
4    also quotes testimony from the November 15, 2017 deposition of Plaintiff’s expert,
5    Dr. Burger, in which he purportedly “unequivocally testified that the claims of the ’237
6    patent claim recombinant AAV virions.” See id. For example, in discussing the first
7    sentence of the Abstract of the ’237 patent, Dr. Burger agreed that “the claims of the ’237
8    Patent provide for preparations of recombinant AAV virions.” See Lambert Decl. Ex. B at
9    43:21–44:10. Dr. Burger also testified that claim 1 of the ’237 patent claimed “a stock of
10   recombinant adeno-associated virus, which is composed of virions” and “[v]arious
11   impurities, both viral and nonviral.” Id. at 45:23–46:23; see also id. at 54:2–25.
12          Plaintiff, however, now seeks to counter the testimony of Dr. Byrne and the prior
13   testimony of Dr. Burger with a November 2018 expert declaration from Dr. Burger, in
14   which he opines, “[b]ased upon [his] understanding of the[ claim 1 description of a stock
15   of rAAV ‘vector’ and not a stock of rAAV ‘virions’], as a POSA as of the priority date of
16   the ‘237 Patent, it would have been scientifically inaccurate to limit a stock of ‘vector’ to
17   a stock of ‘virions.’” Burger Decl. ¶ 56. Dr. Burger relies heavily on the claim’s use of
18   the term “packaged,” see id. ¶¶ 62–64, and the specification’s generic definition for
19   “vector,” see id. ¶¶ 57, 65, in opining that, “as a POSA as of the priority date of the ’237
20   Patent, [he] would have understood that the reference to a stock of ‘packaged’ rAAV vector
21   includes—but is not limited to—a stock of rAAV virions.” Id. ¶ 65 (emphasis in original).
22          Dr. Byne’s and Dr. Burger’s November 2017 testimony is consistent with the
23   intrinsic evidence whereas, for the reasons discussed above, see supra Section II.B.1, the
24   November 2018 opinions of Dr. Burger contradict not only his prior testimony, but also
25   the intrinsic evidence. For example, even in his December 2018 deposition testimony,
26
27
28   Br. at 19 (citing Aug. 6, 2018 Tr. at 18, 27–28); however, Plaintiff does not appear to contest this point.
     See, e.g., Pl.’s Br. at 21 (“[A] ‘virion’ refers to . . . a single, individual virus particle.”).

                                                         35
                                                                                           14-CV-2513 JLS (KSC)
1    Dr. Burger conceded that a stock of rAAV plasmids would not contain wild-type AAV
2    virions or pseudo-wild-type AAV virions. 13 See Second Lambert Decl. Ex. U at 41:18–
3    23. This would render superfluous the requirement in claim 1 that the claimed stock have
4    an undetectable level of wild-type adeno-associated virus following 35 rounds of PCR. See
5    ’237 patent at 23:11–26. The Court therefore concludes that, on the whole, the extrinsic
6    evidence supports Defendant’s proposed construction(s). See, e.g., Sumitomo Dainippon
7    Pharma Co. v. Emcure Pharm. Ltd., 887 F.3d 1153, 1160 (Fed. Cir. 2018) (affirming
8    district court’s rejection of expert testimony and references that were contrary to intrinsic
9    evidence); Elbit Sys. of Am., LLC v. Thales Visionix, Inc., 881 F.3d 1354, 1358 (Fed. Cir.
10   2018) (affirming Patent Trial and Appeal Board’s determination that “expert’s testimony
11   was ‘unsupported’ and entitled to ‘little weight’ because he did not address or account for”
12   a limitation in his opinion); see also Vitronics Corp., 90 F.3d at 1583 (“Allowing the public
13   record to be altered or changed by extrinsic evidence introduced at trial, such as expert
14   testimony, would make this right meaningless.”) (citing Southwall Techs., Inc. v. Cardinal
15   IG Co., 54 F.3d 1570, 1578 (Fed. Cir. 1995)).
16          Consequently, considering the totality of the record before it, the Court concludes
17   that the intrinsic and extrinsic evidence support Defendant’s proposed construction(s) that
18   the stock of rAAV claimed by the ’237 patent is composed of virions.
19                         3.      The HSV-1 Exclusion
20          Because the Court concludes that the resultant stock claimed by the ’237 patent is
21   properly understood within the context of the ’237 patent to be composed of virions, the
22   HSV-1 exclusion is properly read into the resultant stock as well. See Def.’s Br. at 20–24.
23          The specification is explicit that a “recombinant AAV virion” (or “rAAV virion”)
24   “is produced in a suitable host cell comprising an AAV vector, AAV helper functions, and
25   accessory functions.” ’237 patent at 8:26–28. The specification also clearly specifies that
26
27
     13
28      Again, to the extent that Plaintiff relies on Dr. Burger’s subsequently “corrected” deposition testimony
     to refute this point, this testimony is unavailing. See supra note 8.

                                                         36
                                                                                           14-CV-2513 JLS (KSC)
1    “[v]iral-based accessory functions can be derived from any of the known helper viruses
2    such as adenovirus, herpesvirus (other than herpes simplex virus type-1) and vaccinia
3    virus.” ’237 patent at 7:48–51 (emphasis added). The patent specification therefore
4    teaches that rAAV virions are produced using, among other things, accessory functions,
5    which explicitly cannot be derived from HSV-1.
6           This conclusion is bolstered by the prosecution history. As Defendant notes, “the
7    original parent patent application, Application No. 08/510,790, which was filed on August
8    3, 1995 and issued as U.S. Patent No. 5,622,856 (‘the ’856 patent’), . . . expressly allowed
9    the use of HSV-1-derived helper functions.” Def.’s Br. at 23 (emphasis in original) (citing
10   Lambert Decl. Ex. H at 319 (“Helper viruses which will find use with the present systems
11   include the adenoviruses; herpesviruses such as herpes simplex virus types 1 and 2; and
12   vaccinia viruses.”)). Even if it does not rise to the level of a prosecution disavowal, 14 it
13   certainly is telling that the HSV-1 exclusion was introduced when Dr. Colosi—the Inventor
14   of the ’237 patent—filed parent Application No. 09/107,708 on June 30, 1998, and that the
15   HSV-1 exclusion ultimately was adopted into the ’931, ’650, and ’237 patents. See
16   Lambert Decl. Ex. K (“Byrne Report”) at 508–11. See, e.g., Abbott Labs. v. Sandoz, Inc.,
17   566 F.3d 1282, 1290 (Fed. Cir. 2009) (“[T]he [prior, foreign patent] application establishes
18   unequivocally that [the patentee] knew and could describe both Crystal A and Crystal B.
19   [The patentee] could have retained the disclosure of Crystal B to support the broader claims
20   of the . . . patent[-in-suit], but instead disclosed and claimed A alone.”).
21           Given the Court’s conclusion based on the intrinsic and extrinsic evidence before it
22   that the claims of the ’237 patent are directed to stocks of rAAV virions, the Court must
23
24
     14
25      The Court must agree with Plaintiff that the Applicant’s inclusion that accessory functions are derived
     from “known helper viruses . . . other than HSV-1” in distinguishing the helper viruses of Colosi(A),
26   Colosi(B), and Ferrari from the wild-type AAV-free stocks of the ’237 patent, see Lambert Decl. Ex. C at
     63, does not amount to a clear and unmistakable disclaimer of accessory functions derived from HSV-1.
27   See Pl.’s Resp. at 10. Plaintiff is correct that the Applicant was not distinguishing these prior art references
28   based on the HSV-1 exclusion, but rather on the basis that wild-type AAV is not properly classified as a
     helper virus.

                                                           37
                                                                                               14-CV-2513 JLS (KSC)
1    also conclude from the available intrinsic evidence that those rAAV virions cannot be
2    produced using accessory functions derived from HSV-1.
3                 4.     Plaintiff’s Criticisms of Defendant’s Proposed Construction
4          Plaintiff raises a number of arguments against Defendant’s proposed construction(s)
5    that the claimed stocks are limited to virions, see Pl.’s Br. at 17–25; Pl.’s Resp. at 2–9, that
6    cannot be produced using accessory functions derived from HSV-1, see Pl.’s Br. at 24–25;
7    Pl.’s Resp. at 9–10, which the Court addresses below.
8                        a.     Claim Differentiation
9          Plaintiff first argues Defendant’s proposed construction ignores the tenant of claim
10   differentiation. See Pl.’s Br. at 20–21. Under the doctrine of claim differentiation, each
11   claim in a patent is presumptively different in scope. Comark Comms., Inc. v. Harris
12   Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998). The doctrine provides the “presumption that
13   an independent claim should not be construed as requiring a limitation added by a
14   dependent claim.” Curtiss-Wright Flow Control Corp. v. Velan, Inc., 438 F.3d 1374, 1380
15   (Fed. Cir. 2006); see Phillips, 415 F.3d at 1314–15 (“Differences among claims can also
16   be a useful guide in understanding the meaning of particular claim terms. . . . For example,
17   the presence of a dependent claim that adds a particular limitation gives rise to a
18   presumption that the limitation in question is not present in the independent claim.”).
19   Claim differentiation, however, is not a “hard and fast rule of construction,” and cannot be
20   relied upon to “broaden claims beyond their correct scope.” Kraft Foods, Inc. v. Int’l
21   Trading Co., 203 F.3d 1362, 1368 (Fed. Cir. 2000) (citations and quotation marks omitted).
22         Plaintiff argues that the use of the word “virion” in Claim 15 is “a compelling
23   indicator . . . that the inventor deliberately chose not to use that word in claim 1.” Pl.’s Br.
24   at 20 (citing Phillips, 415 F.3d at 1314; Ill. Tool Works, Inc. v. MOC Prods. Co., No.
25   09CV1887 JLS (MDD), 2011 WL 13100739, at *1 (S.D. Cal. May 12, 2011); ECF No. 86
26   at 17–18). Although Defendant agrees that virus and virion have different meanings, it
27   contends that the doctrine of claim differentiation does not apply here because “the doctrine
28   requires that the at-issue limitation ‘is the only meaningful difference between the two

                                                    38
                                                                                  14-CV-2513 JLS (KSC)
1    claims,’” whereas “Claim 1 says nothing about whether the virus is a ‘pseudo-wild-type
2    adeno-associated virus.’” ECF No. 87 at 8 (incorporated by Def.’s Resp. at 10) (quoting
3    Wenger Mfg., Inc. v. Coating Mach. Sys., Inc., 239 F.3d 1225, 1233 (Fed. Cir. 2001)).
4          In comparing claim 1 and claim 15, the Court does not read claim 15 to be
5    referencing the disputed term at issue here. Claim 1 claims “[a] stock of recombinant
6    adeno-associated virus free of wild-type adeno-associated virus,” ’237 patent at 23:11–12,
7    whereas claim 15 claims “[t]he stock of claim 1, wherein said wild-type adeno-associated
8    virus is a pseudo-wild-type adeno-associated virus virion.” ’237 patent at 24:55–57
9    (emphasis added). The reference to “said . . . virus” in claim 15 refers to “wild-type adeno-
10   associated virus,” not “[a] stock of recombinant adeno-associated virus.” Consequently,
11   dependent claim 15 does not give rise to a presumption that independent claim 1 cannot be
12   read to include the word “virion” in the disputed phrase.
13                         b.   Composition Versus Product-by-Process Claims
14         Plaintiff also claims that “the prosecution history of the ’237 Patent prohibits an
15   interpretation of the claims of the ’237 Patent as anything other than composition claims,”
16   but that “Genzyme’s proposed construction would turn the claims of the ’237 Patent into
17   product-by-process claims.” Pl.’s Br. at 22. In support of this position, Plaintiff cites an
18   October 18, 2001 Amendment After Final Office Action, in which the Applicant
19   purportedly “repeatedly confirmed that the claims were intended to be composition
20   claims.” See id. at 14 n.3. In particular, Plaintiff quotes from page 9, in which the
21   Applicant wrote that, “[a]s explained in the interview, all of the pending claims pertain to
22   stocks of recombinant AAV and are not directed to methods of use.” Id. (quoting
23   Declaration of April E. Weisbruch in Support of Supp. Br. (“Weisbruch Decl.,” ECF No.
24   100-1) Ex. 4 at 9).
25         Defendant responds that this argument “is squarely contradicted by the prosecution
26   history,” Def.’s Resp. at 9, during which the Examiner characterized the claims as product-
27   by-process claims. See, e.g., Second Lambert Decl. Ex. W at 69 (“The instant claims are
28   product by process claims.”); Lambert Decl. Ex. D at 78 (“The instant claims are product

                                                  39
                                                                                14-CV-2513 JLS (KSC)
1    by process claims.”). Defendant also contends that Plaintiff’s citation to the prosecution
2    history “is a red herring; the claims are not ‘methods of use’ claims, but they nonetheless
3    contain process limitations.” Def.’s Resp. at 10 (citing ’237 patent claims 1–17; ECF No.
4    87 at 6; Aug. 6, 2018 Tr. at 58:3–12).
5          The Court must agree with Defendant. As discussed above, see supra Section II.B.1,
6    the ’237 patent clearly reveals that it claims stocks of rAAV, see ’237 patent claims 1–17,
7    produced by use of, among other things, novel nucleic acid molecules encoding AAV
8    helper functions for rAAV production, see, e.g., ’237 patent Abstract; ’237 patent at
9    3:60–61, and AAV helper function vectors. See, e.g., ’237 patent Abstract; ’237 patent at
10   4:3–4. Despite the disputed characterization of the claims by the Application and the
11   Examiner, the intrinsic evidence therefore supports construing the claims to include a
12   process limitation. See, e.g., Medicines Co. v. Mylan, Inc., 853 F.3d 1296, 1304 (Fed. Cir.
13   2017) (“[This] decision does not impermissibly add a process limitation to a product claim
14   that does not require a process because the specification’s definition . . . itself injects a
15   compounding process as a limitation in the asserted claims.”); Andersen Corp. v. Fiber
16   Composites, LLC, 474 F.3d 1361, 1373 (Fed. Cir. 2007) (“[T]he pelletizing step is not just
17   one possible method of manufacturing the products claimed in the Group II patents, but is
18   an essential step in the process and thus a necessary limitation of the claims.”).
19                       c.    Falsity of the HSV-1 Disclaimer
20         Finally, Plaintiff argues that the purported HSV-1 exclusion is “untrue as a matter
21   of fact” because “it was known in the field at least as early as 1991 that HSV-1 could be
22   used to produce rAAV virions.” Pl.’s Br. at 24.
23         The Court must agree with Defendant that this argument is immaterial, see, e.g.,
24   Def.’s Resp. at 10; ECF No. 87 at 7–8, as eloquently explained by Defendant’s counsel at
25   the August 6, 2019 hearing:
26                For example, a patentee can have a patent on some furniture, and
                  in it have a definition of table that says, “A table has four legs.”
27
                  MediciNova’s position would be, “Hey, that’s not right. That’s
28                incorrect. A table can have five legs, a table can have six legs.”

                                                   40
                                                                                 14-CV-2513 JLS (KSC)
1                   Or the patentee can say, “A table is a horizontal surface with
                    three legs,” . . . MediciNova’s argument would be, “Hey, wait a
2
                    minute, that’s not right, therefore that exception can’t apply.”
3                   That is not the way lexicography works in a patent. The inventor
                    can make a statement, an exception or a definitional statement,
4
                    and that applies. You don’t look at it and say, “Well, is that
5                   factually true?” It doesn’t matter. The inventor says, “A table is
                    a piece of wood with three legs,” then that’s the definition that’s
6
                    used in that patent.
7
                    . . . That’s the same situation here. The Inventor made a very
8
                    clear statement of exclusion in the definition, reiterated it in the
9                   prosecution history, that’s an exception. An argument that it’s
                    not true, that doesn’t hold water because it doesn’t have to be
10
                    true. It just has to be something that the Inventor said applies in
11                  the patent, and that’s what the Inventor did here.
12   Aug. 6, 2018 Tr. at 87:2–24.
13          Here, Dr. Colosi chose to define “accessory functions” to explicitly exclude those
14   “derived from . . . herpes simplex virus type-1.” 15 ’237 patent at 7:41–51. Factually correct
15   or not, that exclusion is dispositive. See Phillips, 415 F.3d at 1316 (“[O]ur cases recognize
16   that the specification may reveal a special definition given to a claim term by the patentee
17   that differs from the meaning it would otherwise possess. In such cases, the inventor’s
18   lexicography governs. . . . In other cases, the specification may reveal an intentional
19   disclaimer, or disavowal, of claim scope by the inventor. In that instance as well, the
20   inventor has dictated the correct claim scope, and the inventor’s intention, as expressed in
21   the specification, is regarded as dispositive.”) (citation omitted).
22          The Court therefore adopts Defendant’s proposed construction(s) of the term “[a]
23   stock of recombinant adeno-associated virus” as being directed to virions and to which the
24   ///
25
26   15
       Dr. Colosi’s motivation for including the HSV-1 exclusion—whether because of prior art, see Second
     Lambert Decl. Ex. S at 65:23–66:1, or because he believed (correctly or not) that the HSV-1-derived
27   accessory functions were less efficient than others, see Lambert Decl. Ex. I at 4:45–56—is irrelevant. The
28   main point is that Dr. Colosi did not include the HSV-1 exclusion “by error”; rather, the exclusion was
     explicitly added to the ’237 patent during prosecution. See supra Section II.B.3.

                                                        41
                                                                                          14-CV-2513 JLS (KSC)
1    express definitions for rAAV virion and accessory functions apply, thereby excluding
2    stocks of rAAV made using accessory functions derived from HSV-1.
3                                          CONCLUSION
4          In light of the foregoing, the Court DENIES Plaintiff’s Motion to Strike (ECF No.
5    130) and ADOPTS Defendant’s proposed construction of the term “[a] stock of
6    recombinant adeno-associated virus” in the ’237 patent to mean “[a] stock of recombinant
7    adeno-associated virus virions,” to which the express definitions for “recombinant AAV
8    virion” and “accessory functions” from the ’237 patent apply, meaning that the stocks
9    claimed by the ’237 patent exclude stocks of rAAV made using accessory functions derived
10   from the herpes simplex type-1 virus.
11         Within seven (7) days of the electronic docketing of this Order, the Parties SHALL
12   FILE a Joint Status Report indicating their respective positions concerning the status of
13   this action and proposing a joint schedule of pretrial dates.
14         IT IS SO ORDERED.
15
16   Dated: September 3, 2019
17
18
19
20
21
22
23
24
25
26
27
28

                                                   42
                                                                            14-CV-2513 JLS (KSC)
